DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment filed on 09/06/2022 was entered with pending Claims 1-3, 6-12, 14-17, 19-20 and cancelled claims 4-5, 13, 18.
Response to Arguments/Remarks
Response to the 35 U.S.C. § 101 rejections (Remarks page 8) with respect to Claims 1-20 have been fully considered along with the claim amendments. The rejections are withdrawn.
Response to the 35 U.S.C. § 102 rejections (Remarks page 9) with respect to Claims 1-6, 9-13, 15-18 and 20 have been fully considered along with the claim amendments. Respectfully, the amendments with the supporting response are not persuasive. 
Examiner notes Applicant cites their Specification ¶ [00110]-[00111] as supporting documentation in reference to a “candidate lookup module 732” with lookup tables, which appears to be a unique element to candidate images but not described in the current claims.
Applicant provided the following statement:
Claims 1-6, 9-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) over Kowdle Amended claims 1, 11, and 16 recite "loading onto the memory of the electronic device the plurality of candidate images," which is not taught or suggested in Kowdle. Thus, the Applicant respectfully requests that the rejections of claims 1, 11, and 16 and their dependent claims be withdrawn.

Loading a plurality of candidate images onto the memory of the electronic device is understood as a necessary component for written instructions of the electronic device to perform matching analysis. As cited in the prior art Kowdle (US 2016/0245641), the “transformation module 304 provides transformed images 312 to a matching module 322” (Fig 3 and ¶ [0032]). It would be necessary for the transformation module 304 to have image data stored in memory, such as a system memory (ROM 24 and RAM 25) that is coupled to a processing unit 21 that will analyze data (Fig 5 and ¶ [0045]-[0046], [0051]-[0052]). 
Examiner notes amended Claim 1 does not include the limitation “loading onto the memory of the electronic device the plurality of candidate images” or a similar variation of this limitation. 
The applicant’s argument is not persuasive.

Response to the 35 U.S.C. § 103 rejections (Remarks page 9) with respect to Claims 7-8, 14, 19 have been fully considered along with the claim amendments. Respectfully, the amendments with the supporting response is not persuasive. 
Applicant provided the following statement:
Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 over Kowdle, in view of Goldman Claim 7 depends from claim 1 and thus, includes all of the features of claim 1. Claim 14 depends from claim 11 and thus, includes all of the features of claim 11. Claim 19 depends from claim 16 and thus, includes all of the features of claim 16. As explained above, amended claims 1, 11, and 16 and their dependent claims, including claims 7, 14, and 19, are patentable over Kowdle. Goldman is not cited for, and does not teach or suggest, the above-discussed features. Thus, claims 1, 11, and 16 and their dependent claims, including claims 7, 14, and 19, are patentable over a combination of Kowdle and Goldman. 

Claim 8 is rejected under 35 U.S.C. 103 over Kowdle, in view of Venkataraman Claim 8 depends from claim 1 and thus, includes all of the features of claim 1. As explained above, amended claims 1, 11, and 16 and their dependent claims, including claim 8, are patentable over Kowdle. Venkataraman is not cited for, and does not teach or suggest, the above-discussed features. Thus, claims 1, 11, and 16 and their dependent claims, including claim 8, are patentable over a combination of Kowdle and Venkataraman. 

	The Applicant relies on the independent claim amendments to overcome additional rejections cited by 35 U.S.C. § 103. As stated above, the applicant’s argument is not persuasive. Therefore, respectfully, these arguments are also not persuasive.
No further arguments were presented by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-12, 15-17 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowdle (US 2016/0245641).
Regarding Claim 1, Kowdle et al teaches a method (method of depth-sensing 400; Fig 4 and ¶ [0037]-[0044]) performed at an electronic device (multimedia system 300 includes electronic circuitry for depth-sensing implemented on computer 20; Fig 3-5 and ¶ [0023], [0045], [0051]-[0052]) with one or more processors (system includes computer 20 with processors 21; Fig 5 and ¶ [0045]) and memory (ROM 24 and RAM 25; Fig 5 and ¶ [0046]), the method comprising: receiving, with the one or more processors (instructions are executed by processor; Fig 5 and ¶ [0051]), an image of a projection of an illumination pattern (a light pattern is illuminated and projected onto a scene and imaging device 314 captures (receives) image 405; Figs 3, 4 and ¶ [0023]-[0024], [0037]); identifying, with the one or more processors (instructions are executed by processor; Fig 5 and ¶ [0051]), a projected dot of the illumination pattern in the image (the illuminated pattern can comprise bright dots (patches) 318 320, which can be identified as a textured pattern in the image; ¶ [0028]-[0029]); identifying, with the one or more processors (instructions are executed by processor; Fig 5 and ¶ [0051]), a plurality of candidate images from a pool of candidate images based on an epipolar line associated with the identified projected dot of the illumination pattern in the image (the raw image 316 contains a number of dots (patches) 320 to form a epipolar line 308 within the structured light (illumination) pattern identified by a virtual imaging module 310 in creating the virtual (reference candidate) images 312 used for comparing to the raw image; Fig 3 and ¶ [0027]-[0034]); for a portion, less than all, of the image, selecting, with the one or more processors (instructions are executed by processor; Fig 5 and ¶ [0051]), a candidate image of the plurality of candidate images by comparing the portion of the image with the plurality of candidate images (the captured (raw) image 316 is compared to a set (plurality) of virtual reference (candidate) images 302 with the reference images each subjected to transformations 312 to identify an object and brightness of projection features (analysis focused on a portion (object) of the image) 415, 420, 425, 430; Figs 1, 4 and ¶ [0024]-[0032], [0040]-[0042]); and determining, with the one or more processors (instructions are executed by processor; Fig 5 and ¶ [0051]), a depth for the portion of the image based on at least a portion of the illumination pattern and the selected candidate image(the object depth (distance) is estimated 330 based on the projection feature 318 320 transformation data compared between the raw image 316 captured and the transformed reference images 312 435; Figs 1, 4 and ¶ [0032]-[0035], [0043]).
Regarding Claim 2, Kowdle et al teaches the method of claim 1 (as described above), further comprising: projecting, with one or more light sources, the illumination pattern (the pattern projector 112 is a light source that projects structured light pattern onto scene; Figs 1, 3 and ¶ [0112]-[0114], [0023]).  
Regarding Claim 3, Kowdle et al teaches the method of claim 1 (as described above), further comprising: blurring at least a portion of the received image prior to comparing the portion of the image with the plurality of candidate images (the transformation can include motion blur or defocus blur to create the reference image, which is then used to compare to the raw image for detecting object depth and distance; ¶ [0029]).  
Regarding Claim 6, Kowdle et al teaches the method of claim 1 (as described above), wherein: comparing the portion of the image with the plurality of candidate images (comparison of the virtual (transformed reference) image 312 patches 318 with the raw image 316 patch 320; Fig 3 and ¶ [0033]) includes determining a respective matching cost for the portion of the image and each of the plurality of candidate images (the patch image pairs are computed with a match metric for quantifying the similarity to find a best match 328; Fig 3, 4 and ¶ [0033], [0042]); and selecting the candidate image is based on the respective matching costs (the best match 328 is determined based on the greatest similarity between the raw image patch and the virtual (reference) image patch 430; ¶ [0033], [0042]).  
Regarding Claim 9, Kowdle et al teaches the method of claim 1 (as described above), wherein: determining the depth for the portion of the image includes retrieving depth information associated with the selected candidate image (the depth estimation operation 435 can include retrieving (calculating) information such as center of the best patch or depth value calculations for each pixel of the best patch match; ¶ [0043]).  
Regarding Claim 10, Kowdle et al teaches the method of claim 1 (as described above), further comprising: comparing the depth for the portion of the image with depth information for one or more other portions of the image that are adjacent to the portion of the image (comparison of the virtual (transformed reference) image 312 patches 318 with the raw image 316 patch 320 that are adjacently positioned in the epipolar line; Fig 3 and ¶ [0033]-[0035], [0041]-[0042]); and rejecting the depth for the portion of the image in accordance with a determination that the depth for the portion of the image does not satisfy proximity criteria for the depth information for the one or more other portions (in determining the best match 328 using a matching metric statistical comparison tests, matches that are not determined as the most similar are rejected as the best match and not used for the depth estimation, ¶ [0033]-[0034]).  

Regarding Claim 11, Kowdle et al teaches an electronic device (multimedia system 300 includes electronic circuitry for depth-sensing implemented on computer 20; Fig 3-5 and ¶ [0023], [0045], [0051]-[0052]) with one or more processors (system includes computer 20 with processors 21; Fig 5 and ¶ [0045]); and memory storing one or more programs, the one or more programs including instructions (instructions for depth sensing modules are stored in memory 22; Fig 5 and ¶ [0051]) for: receiving an image of a projection of an illumination pattern (a light pattern is illuminated and projected onto a scene and imaging device 314 captures (receives) image 405; Figs 3, 4 and ¶ [0023]-[0024], [0037]); 010235-01-5391-US3Response to Office Actionidentifying a projected dot of the illumination pattern in the image (the illuminated pattern can comprise bright dots (patches) 318 320, which can be identified as a textured pattern in the image; ¶ [0028]-[0029]); identifying a plurality of candidate images from a pool of candidate images based on an epipolar line associated with the identified projected dot of the illumination pattern in the image (the raw image 316 contains a number of dots (patches) 320 to form a epipolar line 308 within the structured light (illumination) pattern identified by a virtual imaging module 310 in creating the virtual (reference candidate) images 312 used for comparing to the raw image; Fig 3 and ¶ [0027]-[0034]); loading onto the memory of the electronic device the plurality of candidate images; 
(image data 312 is stored in memory 22, 24, 25 and is transferred between elements with the basic input/output system (BIOS) 26; Figs 3-5 and ¶ [0046], [0051]), for a portion, less than all, of the image, selecting a candidate image of the plurality of candidate images by comparing the portion of the image with the plurality of candidate images loaded on the memory of the electronic device (the captured (raw) image 316 is compared to a set (plurality) of virtual reference (candidate) images 302 with the reference images each subjected to transformations 312 to identify an object and brightness of projection features (analysis focused on a portion (object) of the image) 415, 420, 425, 430 with data stored in memory 22, 24, 25; Figs 1, 3-5 and ¶ [0024]-[0032], [0040]-[0042], [0051]); and determining a depth for the portion of the image based on at least a portion of the illumination pattern and the selected candidate image (the object depth (distance) is estimated 330 based on the projection feature 318 320 transformation data compared between the raw image 316 captured and the transformed reference images 312 435; Figs 1, 4 and ¶ [0032]-[0035], [0043]).  
Regarding Claim 12, Kowdle et al teaches the electronic device of claim 11 (as described above), wherein the one or more programs include instructions for: blurring at least a portion of the received image prior to comparing the portion of the image with the plurality of candidate images (the transformation can include motion blur or defocus blur to create the reference image, which is then used to compare to the raw image for detecting object depth and distance; ¶ [0029]).  
Regarding Claim 15, Kowdle et al teaches the electronic device of claim 11 (as described above), wherein the one or more programs include instructions for: comparing the depth for the portion of the image with depth information for one or more other portions of the image that are adjacent to the portion of the image (comparison of the virtual (transformed reference) image 312 patches 318 with the raw image 316 patch 320 that are adjacently positioned in the epipolar line; Fig 3 and ¶ [0033]-[0035], [0041]-[0042]); and rejecting the depth for the portion of the image in accordance with a determination that the depth for the portion of the image does not satisfy proximity criteria for the depth information for the one or more other portions (in determining the best match 328 using a matching metric statistical comparison tests, matches that are not determined as the most similar are rejected as the best match and not used for the depth estimation, ¶ [0033]-[0034]).

Regarding Claim 16, Kowdle et al teaches a non-transitory computer readable storage medium (non-volatile storage media on computer 20; ¶ [0052]) storing one or more programs for execution by one or more processors (system includes computer 20 with processors 21 for executing instructions stored in memory 22 and/or storage devices 29 31; Fig 5 and ¶ [0045], [0051]-[0052]) of an electronic device (multimedia system 300 includes electronic circuitry for depth-sensing implemented on computer 20; Fig 3-5 and ¶ [0023], [0045], [0051]-[0052]) the one or more programs including instructions (instructions for depth sensing modules are stored in memory 22; Fig 5 and ¶ [0051]) for: receiving an image of a projection of an illumination pattern (a light pattern is illuminated and projected onto a scene and imaging device 314 captures (receives) image 405; Figs 3, 4 and ¶ [0023]-[0024], [0037]); identifying a projected dot of the illumination pattern in the image (the illuminated pattern can comprise bright dots (patches) 318 320, which can be identified as a textured pattern in the image; ¶ [0028]-[0029]); identifying a plurality of candidate images from a pool of candidate images based on an epipolar line associated with the identified projected dot of the illumination pattern in the image (the raw image 316 contains a number of dots (patches) 320 to form a epipolar line 308 within the structured light (illumination) pattern identified by a virtual imaging module 310 in creating the virtual (reference candidate) images 312 used for comparing to the raw image; Fig 3 and ¶ [0027]-[0034]); for a portion, less than all, of the image, selecting a candidate image of the plurality of candidate images by comparing the portion of the image with the plurality of candidate images (the captured (raw) image 316 is compared to a set (plurality) of virtual reference (candidate) images 302 with the reference images each subjected to transformations 312 to identify an object and brightness of projection features (analysis focused on a portion (object) of the image) 415, 420, 425, 430; Figs 1, 4 and ¶ [0024]-[0032], [0040]-[0042]) loaded on the memory of the electronic device (image data is stored in memory 22, 24, 25 and is transferred between elements with the basic input/output system (BIOS) 26; Figs 3-5 and ¶ [0046], [0051]); and determining a depth for the portion of the image based on at least a portion of the illumination pattern and the selected candidate image (the object depth (distance) is estimated 330 based on the projection feature 318 320 transformation data compared between the raw image 316 captured and the transformed reference images 312 435; Figs 1, 4 and ¶ [0032]-[0035], [0043]).    
Regarding Claim 17, Kowdle et al teaches the computer readable storage medium of claim 16 (as described above), wherein the one or more programs include instructions for: blurring at least a portion of the received image prior to comparing the portion of the image with the plurality of candidate images (the transformation can include motion blur or defocus blur to create the reference image, which is then used to compare to the raw image for detecting object depth and distance; ¶ [0029]).  
Regarding Claim 20, Kowdle et al teaches the computer readable storage medium of claim 16 (as described above),  wherein the one or more programs include instructions for: comparing the depth for the portion of the image with depth information for one or more other portions of the image that are adjacent to the portion of the image (comparison of the virtual (transformed reference) image 312 patches 318 with the raw image 316 patch 320 that are adjacently positioned in the epipolar line; Fig 3 and ¶ [0033]-[0035], [0041]-[0042]); and rejecting the depth for the portion of the image in accordance with a determination that the depth for the portion of the image does not satisfy proximity criteria for the depth information for the one or more other portions (in determining the best match 328 using a matching metric statistical comparison tests, matches that are not determined as the most similar are rejected as the best match and not used for the depth estimation, ¶ [0033]-[0034]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kowdle et al (US 2016/0245641) in view of Goldman et al (US 2020/0204777).
Regarding Claim 7, Kowdle et al teach the method of claim 1 (as described above).
Kowdle et al does not teach retrieving a compressed candidate image; decompressing the retrieved candidate image; and 010235-01-5391-US33providing the decompressed candidate image for comparison with the portion of the image.  
Goldman et al is analogous art pertinent to the problem solved in this application and teaches retrieving a compressed candidate image (the image data processed by the image processing device 1330 may be received in a compressed file; Fig 14 and ¶ [0110]); decompressing the retrieved candidate image (the image processing device 1330 may decompress the image file; Fig 14 and ¶ [0110], [0114]); and 010235-01-5391-US33providing the decompressed candidate image for comparison with the portion of the image (the decompressed image is used by the processing device 1330 for the rendering of the images used for depth sensing analysis by the computing system 104; Figs 1, 14 and ¶ [0109]-[0110]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Kowdle et al with Goldman et al including retrieving a compressed candidate image; decompressing the retrieved candidate image; and 010235-01-5391-US33providing the decompressed candidate image for comparison with the portion of the image.  The process of compressing data before it is sent over a network and thereby allows for less memory or bandwidth and improves processing speed and time, as recognized by Goldman et al (¶ [0110]).

Regarding Claim 14, Kowdle et al teach the electronic device of claim 11 (as described above), including the one or more programs include instructions (computer 20 with processors 21 execute program with instructions stored in memory 22 and/or storage devices 29 31 for depth sensing; Fig 5 and ¶ [0045], [0051]-[0052]).
Kowdle et al does not teach retrieving a compressed candidate image; decompressing the retrieved candidate image; and 010235-01-5391-US33providing the decompressed candidate image for comparison with the portion of the image.  
Goldman et al is analogous art pertinent to the problem solved in this application and teaches retrieving a compressed candidate image (the image data processed by the image processing device 1330 may be received in a compressed file; Fig 14 and ¶ [0110]); decompressing the retrieved candidate image (the image processing device 1330 may decompress the image file; Fig 14 and ¶ [0110], [0114]); and 010235-01-5391-US33providing the decompressed candidate image for comparison with the portion of the image (the decompressed image is used by the processing device 1330 for the rendering of the images used for depth sensing analysis by the computing system 104; Figs 1, 14 and ¶ [0109]-[0110]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Kowdle et al with Goldman et al including retrieving a compressed candidate image; decompressing the retrieved candidate image; and 010235-01-5391-US33providing the decompressed candidate image for comparison with the portion of the image.  The process of compressing data before it is sent over a network and thereby allows for less memory or bandwidth and improves processing speed and time, as recognized by Goldman et al (¶ [0110]).

Regarding Claim 19, Kowdle et al teach the computer readable storage medium of claim 16 (as described above), including the one or more programs include instructions (computer 20 with processors 21 execute program with instructions stored in memory 22 and/or storage devices 29 31 for depth sensing; Fig 5 and ¶ [0045], [0051]-[0052]).
Kowdle et al does not teach retrieving a compressed candidate image; decompressing the retrieved candidate image; and 010235-01-5391-US33providing the decompressed candidate image for comparison with the portion of the image.  
Goldman et al is analogous art pertinent to the problem solved in this application and teaches retrieving a compressed candidate image (the image data processed by the image processing device 1330 may be received in a compressed file; Fig 14 and ¶ [0110]); decompressing the retrieved candidate image (the image processing device 1330 may decompress the image file; Fig 14 and ¶ [0110], [0114]); and 010235-01-5391-US33providing the decompressed candidate image for comparison with the portion of the image (the decompressed image is used by the processing device 1330 for the rendering of the images used for depth sensing analysis by the computing system 104; Figs 1, 14 and ¶ [0109]-[0110]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Kowdle et al with Goldman et al including retrieving a compressed candidate image; decompressing the retrieved candidate image; and 010235-01-5391-US33providing the decompressed candidate image for comparison with the portion of the image.  The process of compressing data before it is sent over a network and thereby allows for less memory or bandwidth and improves processing speed and time, as recognized by Goldman et al (¶ [0110]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kowdle et al (US PG PUB 2016/0245641) in view of Venkataraman et al (US 10805589).
Regarding Claim 8, Kowdle et al teach the method of claim 1 (as described above), including determining the depth for the portion of the image (the object depth (distance) is estimated 330 based on the projection feature 318 320 transformation data compared between the raw image 316 captured and the transformed reference images 312 435; Figs 1, 4 and ¶ [0032]-[0035], [0043]).  
Kowdle et al does not teach triangulating at least a portion of the illumination pattern and the selected candidate image.
Venkataraman et al is analogous art pertinent to the problem solved in this application and teaches triangulating at least a portion of the illumination pattern and the selected candidate image (the near field of view of the camera 405 enables triangulation of the scene so the near-field objects in the image are triangulated for depth estimation; Fig 4 and col 18 ln 8-17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Kowdle et al with Venkataraman et al including triangulating at least a portion of the illumination pattern and the selected candidate image. Use of near-field object imaging analysis using triangulation allows for estimating depth at an appropriate geometric distance, thereby improving depth accuracy with 1% error, as recognized by Venkataraman et al (col 18 ln 11-14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flockhart et al (WO 9906950) teaches a depth map analysis using comparison of images and derived images to view the light pattern, including patterns from distorted view (vertically compressed and horizontally elongate). 
Tamiya et al (WO 2019125427) teaches a depth estimation device including use of multiple image types to create a hybrid depth estimate thereby improving reliability of depth detection. 
Kannan et al (US 2016/0189387) teaches a depth sensing system that illuminates a pattern of a scene and processes images including stereoscopic triangulation and epipolar line analysis.
Liu et al (US 2017/0039731) teaches depth sensing of a scene including use of planar surface analysis using points along the plane to analyze depth of an object in the image.
Ovsiannikov et al (US 2017/0142406) teaches an apparatus and method for simultaneous illumination control of the scene during image and image analysis of depth information.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667